                         3:17-cv-03102-RM-TSH # 33            Page 1 of 3
                                                                                                       E-FILED
                                                                           Tuesday, 12 May, 2020 12:26:37 PM
                                                                                Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

MARK COOPER,                                  )
                                              )
       Plaintiff,                             )
                                              )       Case No.: 3:17-cv-03102-RM-TSH
v.                                            )
                                              )
BEELMAN TRUCK CO.,                            )
                                              )
       Defendant.                             )

                                  NOTICE OF SETTLEMENT

       Plaintiff, Mark Cooper (“Plaintiff”) and Defendant, Beelman Truck Co. (“Beelman”), file

this Notice of Settlement, and respectfully inform the Court that the parties have reached a

settlement in principle to resolve all disputes between them. Plaintiff will proceed with dismissing

this action once the parties have finalized the terms of the settlement.



                                              Respectfully submitted,


                                              THOMPSON COBURN LLP

                                              By: /s/ R. Nelson Williams
                                                  R. Nelson Williams, #63322
                                                  One U.S. Bank Plaza, Suite 2700
                                                  St. Louis, Missouri 63101
                                                  314-552-6505
                                                  FAX 314-552-7000
                                                  rwilliams@thompsoncoburn.com

                                                    Attorney for Defendant
                                                    Beelman Truck Co.
3:17-cv-03102-RM-TSH # 33     Page 2 of 3




              CAFFARELLI & ASSOCIATES LTD.

              By /s/ Alexis D. Martin
               Alexis D. Martin, #06309619
               Caffarelli & Associates Ltd.
               224 S. Michigan Avenue, Suite 300
               Chicago, Illinois 60604
               Tel. (312) 763-6880
               amartin@caffarelli.com
               Attorney for Plaintiff Mark Cooper




                 -2-
                       3:17-cv-03102-RM-TSH # 33          Page 3 of 3




                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a true and accurate copy of the foregoing has been
filed with the court’s electronic filing system this 12th day of May, 2020 and served upon the
following:

Alejandro Caffarelli, #06239078
Alexis D. Martin, #06309619
Caffarelli & Associates, Ltd.
224 S. Michigan Ave., Ste. 300
Chicago, IL 60604
Attorneys for Plaintiff



                                                   /s/ R. Nelson Williams




                                             -3-
